

 
 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 




CONFIDENTIAL TREATMENT REQUESTED BY TARRAGON CORPORATION – CONFIDENTIAL PORTIONS
OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION

 
EXHIBIT 10.1

 


RESTRUCTURING SUPPORT AND FORBEARANCE AGREEMENT


BY AND AMONG


TABERNA CAPITAL MANAGEMENT LLC,
 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., AS SUCCESSOR TO JP MORGAN CHASE
BANK, NATIONAL ASSOCIATION, AS TRUSTEE,
 
HOLDERS OF THE AFFILIATE DEBT,
 
AND
 
TARRAGON CORPORATION
 


 
DATED:  OCTOBER 30, 2008
 





 
 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED BY TARRAGON CORPORATION – CONFIDENTIAL PORTIONS
OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION



RESTRUCTURING SUPPORT AND FORBEARANCE AGREEMENT




This Restructuring Support and Forbearance Agreement (this “Agreement”) dated as
of October 30, 2008, is entered into by and among TABERNA CAPITAL MANAGEMENT
LLC, a Delaware limited liability company (“Taberna”), as collateral manager for
the benefit of TABERNA PREFERRED FUNDING II, LTD., TABERNA PREFERRED FUNDING
III, LTD., TABERNA PREFERRED FUNDING IV, LTD., TABERNA PREFERRED FUNDING V, LTD.
AND TABERNA PREFERRED FUNDING VI, LTD.  (collectively, the “Taberna Debt
Holders”), THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION
(“BNY”), as successor to JP Morgan Chase Bank, National Association, as Trustee
under those certain subordinated unsecured notes issued pursuant to the
subordinated indentures between Tarragon Corporation and BNY dated as of June
15, 2005, September 12, 2005, and March 1, 2006 (as amended, extended,
supplemented, increased, consolidated, renewed or otherwise modified or replaced
from time to time), ROBERT ROTHENBERG and BEACHWOLD PARTNERS, L.P., a Texas
Limited Partnership and TARRAGON CORPORATION, a Nevada corporation
(“Tarragon”).  Capitalized terms used herein and not defined herein shall have
the meaning ascribed to them in Section 17.
 
RECITALS
 
A. Tarragon is a developer, owner and manager of real estate.
 
B. The Taberna Debt Holders own, in the aggregate, $125,000,000 (One Hundred
Twenty Five Million Dollars) principal amount of promissory notes of Tarragon
issued pursuant to the Loan Documents and all Claims associated therewith (the
“Taberna Debt”).
 
C. Taberna is a collateral manager that manages various collateral debt
obligation vehicles, including those issued by the Taberna Debt Holders
evidencing the Taberna Debt.
 
D. The parties hereto have engaged in good faith negotiations with the objective
of reaching an agreement regarding the financial restructuring of Tarragon and
the Tarragon Subsidiaries, including the restructuring of the Taberna Debt and
the Affiliate Debt, pursuant to the terms of the Affiliate Debt Agreement.
 
E. Tarragon intends to implement a financial restructuring under which a
substantial portion of Tarragon’s senior unsecured creditor claims are resolved
(the “Financial Restructuring”) which, at Tarragon’s discretion, may result in
the Tarragon Debtors filing voluntary petitions for relief (the “Filing”) under
chapter 11 of the Bankruptcy Code (“Chapter 11”) and seeking approval by the
Bankruptcy Court of a disclosure statement (the “Disclosure Statement”) and a
plan of reorganization (the “Plan”).  To the extent the Financial Restructuring
is not implemented pursuant to a Filing, the form and terms of such Financial
Restructuring must be acceptable to Taberna in its sole and absolute discretion.
 
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED BY TARRAGON CORPORATION – CONFIDENTIAL PORTIONS
OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION


 
F. Taberna has informed Tarragon that the failure of Tarragon to make the
October 30, 2008 interest payment with respect to the Taberna Debt would
preclude Taberna from entering into negotiations with respect to the Financial
Restructuring.
 
G. Any Filing by Tarragon would constitute an event of default under the Taberna
Promissory Note and Loan Documents evidencing the Taberna Debt.
 
H. Tarragon is also the issuer of the Affiliate Debt, which is held by Beachwold
and Rothenberg (Beachwold, Rothenberg, William S. Friedman, a partner of
Beachwold, and any of their affiliates are hereinafter collectively referred to
as the “holders of the Affiliate Debt”).
 
I. Tarragon also anticipates that, in connection with the Financial
Restructuring, some or all of the membership interests in Newco shall be issued
to ***, or its affiliates (“***”) or some other third party(ies), which shall
not include, directly or indirectly, any holders of the Affiliate Debt (“Third
Party”).
 
J. The parties hereto wish to further agree to use their commercially reasonable
efforts to timely complete the Financial Restructuring in accordance with, the
terms, conditions and limitations contained herein.
 
STATEMENT OF AGREEMENT
 
In consideration of the premises and the mutual covenants and agreements set
forth herein, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
bound hereby, do hereby agree as follows:
 
1.           Agreements of BNY, Taberna and the Taberna Debt Holders.  BNY and
Taberna, for itself and on behalf of the Taberna Debt Holders, agree that, so
long as this Agreement has not been terminated in accordance with Section 15
hereof, it:
 
(i) will not vote or take any action whatsoever to oppose the Financial
Restructuring or, if applicable, the Plan or otherwise agree to, consent to, or
provide any support to any other plan of reorganization of the Tarragon Debtors
that is not supported by Tarragon;
 
(ii) will not object to or otherwise commence any proceeding to oppose or alter
the Financial Restructuring or the Plan (or any other document filed in
furtherance of the Financial Restructuring) or take any other action that is
inconsistent with consummation of the Plan and the Financial Restructuring;
 
(iii) will not sell, transfer, assign, mortgage, pledge or otherwise encumber
any of the Taberna Debt owned by it or grant any option thereon or any right or
interest (voting or otherwise) therein, or enter into any agreement, letter of
intent or understanding to do any of the foregoing;
 

--------------------------------------------------------------------------------

 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***
 
2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED BY TARRAGON CORPORATION – CONFIDENTIAL PORTIONS
OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION


 
(iv) will not take any action or otherwise pursue any right or remedy under the
Loan Documents, with respect to any Default or Event of Default (as defined in
the Loan Documents), or  initiate, or have initiated on its behalf, any
litigation or proceeding of any kind with respect to the Taberna Debt, other
than to enforce this  Agreement; and
 
(v)  will not exercise any of its rights or remedies under the Taberna
Promissory Notes or any other Loan Documents or applicable law with respect to
any event of default now existing or hereafter arising under the Taberna
Promissory Notes or any other Loan Document, including  (i) accelerating the
maturity of the Taberna Promissory Notes or initiating proceedings for the
collection of the principal amount of, any interest on, or any other amount with
respect to the Notes; and (ii) filing or joining in filing any involuntary
petition in bankruptcy with respect to Tarragon, or otherwise initiate or
participate in similar insolvency, reorganization or moratorium proceedings for
the benefit of creditors of Tarragon (other than the Filing as contemplated
herein) .
 
2. Exchange.  Subject to the terms and conditions hereof, on the Effective Date
Tarragon, Taberna and the holders of the Affiliate Debt agree to observe and
perform the following agreements and covenants:
 
(a) Each Taberna Debt Holder shall sell, assign and deliver to Newco all Taberna
Debt owned by it, and in exchange therefor, Newco shall issue, sell and deliver
to such Taberna Debt Holder Newco’s secured senior promissory notes having the
terms and provisions set forth below in Section 3 (the “Newco Senior Notes”),
which terms and provisions shall be set forth in an Indenture(s) (the
“Indenture”), the form and substance of which shall be acceptable to BNY and
U.S. Bank National Association (together, BNY and U.S. Bank National Association
are referred to herein as the “Trustees”).  The principal amount of Newco Senior
Notes issued, sold and delivered to each Taberna Debt Holder shall be equal to
the principal amount of Taberna Promissory Notes delivered in exchange therefor
by such Taberna Debt Holder, and the final maturity date of such Newco Senior
Notes so issued, sold and delivered shall match the final maturity date of the
Taberna Promissory Notes so surrendered.    The aggregate principal amount of
all Newco Senior Notes to be issued, sold and delivered by Newco to the Taberna
Debt Holder shall be equal to $125,000,000 (One Hundred Twenty Five Million
Dollars).  (Such issuance of the Newco Senior Notes in exchange for the Taberna
Debt being herein sometimes called the “Exchange”.)
 
(b) The holders of the Affiliate Debt shall pledge all equity securities of
Newco and Tarragon received or held by them in respect of any disposition of the
Affiliated Debt under the Financial Restructuring to secure the full payment and
discharge of all of Newco’s obligations under the Newco Senior Notes pursuant to
a pledge and security agreement, in form and substance reasonably acceptable to
Taberna (the “Affiliate Pledge and Security Agreement”), that such holders and
each Taberna Debt Holder agree to execute and deliver on the Effective
Date.  The Affiliate Pledge and Security Agreement will be non-recourse to the
holders of the Affiliate Debt and will contain customary exculpation provisions
with respect thereto.  To the extent the holders of the Affiliate Debt sell,
assign and deliver to Newco all or a portion of the Affiliate Debt owned by
them, and in exchange therefor, Newco issues and delivers to such holders
Newco’s  subordinated notes, such subordinated notes shall have substantially
the terms and provisions set forth below in Section 4  (the “Newco Subordinated
Notes”).
 
 
3

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED BY TARRAGON CORPORATION – CONFIDENTIAL PORTIONS
OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION


 
(c) Newco’s claim against Tarragon with respect to the Taberna Debt shall be
satisfied through the issuance to Newco of shares of Restructured Tarragon’s
stock (which may be preferred stock (with an aggregate dividend preference
sufficient to pay interest on the Newco Senior Notes and Newco Subordinated
Notes as and when such interest is due), common stock or a combination thereof)
which shares shall have the same terms and shall vote with Tarragon’s common
stock (collectively, the “Replacement Securities”). The Replacement Securities
and any equity securities pledged by the holders of the Affiliate Debt under the
Affiliate Pledge and Security Agreement shall, at the Effective Date, represent
at least 80% of Restructured Tarragon’s issued and outstanding shares of
preferred stock and common stock in the aggregate.
 
(d) Newco shall pledge all Replacement Securities received by it in respect of
the Taberna Debt, pursuant to the Financial Restructuring, to secure the full
payment and discharge of all of Newco’s obligations under the Newco Senior Notes
pursuant to a pledge and security agreement, in form and substance reasonably
acceptable to Taberna  (the “Pledge and Security Agreement”), that Newco and
each Taberna Debt Holder agree to execute and deliver on the Effective Date.
 
(e) Newco shall cause an irrevocable letter of credit with a face amount of
$2,500,000 (Two Million Five Hundred Thousand Dollars) (the “Letter of Credit”)
to be issued by a commercial bank reasonably acceptable to Taberna solely to
secure payment of Newco’s obligations under the Newco Senior Notes, as set forth
in the Pledge and Security Agreement.
 
(f) Newco shall issue to ***, the holders of the Affiliate Debt or to the Third
Party (which Third Party shall be subject to the prior written approval of
Taberna, which approval shall not be unreasonably withheld), as applicable,
membership interests of Newco which, after their issuance, shall represent
substantially all of the then outstanding membership interests of Newco;
provided, however, that in no event shall the holders of the Affiliate Debt own
more than 49% of the economic or voting interests in Newco without Taberna’s
prior written consent, which consent may be withheld in Taberna’s sole
discretion.  Tarragon agrees to take commercially reasonable efforts to cause
Newco to issue such membership interests.
 
(g) So long as Newco is a wholly owned subsidiary of Tarragon, Tarragon will
cause Newco to comply with Newco’s obligations set forth in this Agreement.
 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***
 
 
4

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED BY TARRAGON CORPORATION – CONFIDENTIAL PORTIONS
OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION


 
(h) Taberna, for itself and the Taberna Debt Holders, will direct or request the
Trustees to take such action as may be necessary or required under the terms of
the Taberna Promissory Notes or the other Loan Documents to fulfill such
Person's obligations under this Agreement or in connection with the Financial
Restructuring.
 
3. The Newco Senior Notes.   The Newco Senior Notes will be in the principal
amount of $125 million and will mature in 2035-6. The Newco Senior Notes will
bear cumulative interest at the rate of 2% per annum for the first seven years
following the issuance thereof, which rate shall thereafter increase by 2% per
annum each of the following three years until the Newco Senior Notes shall bear
cumulative interest at the rate of 8% per annum.  The Newco Senior Notes shall
continue to bear cumulative interest at the rate of 8% per annum until the 15th
anniversary of issuance of the Newco Senior Notes, at which time the interest
rate shall increase to a cumulative rate of 18% and shall remain at such rate
until maturity.  Interest shall be payable quarterly. The Newco Senior Notes
will be prepayable by Newco at any time in whole or in part without premium or
penalty. The Newco Senior Notes will be secured by the Affiliate Pledge and
Security Agreement, the Pledge and Security Agreement and the Letter of
Credit.  It will be an event of default under the Newco Senior Notes if there is
a default under the Newco Subordinated Notes, unless waived in writing by
Taberna.  The Newco Senior Notes (and/or any related agreements as may be
necessary or desirable) will contain the following covenants:
 
(a) Without prior consent from Taberna in its sole discretion, a prohibition on
the incurrence, or any guaranty, by Newco of any additional indebtedness other
than the Newco Senior Notes and, if applicable, the Newco Subordinated Notes.
 
(b) A prohibition on related party transactions between Tarragon, *** or the
Third Party and their affiliates on the one hand, and Newco on the other hand,
except on arm’s length terms and subject to Taberna’s prior written approval
(such approval not to be unreasonably withheld) or as otherwise provided herein.
 
(c) Any transfer (directly or indirectly) by *** or the Third Party to any
person of (i) equity interests in Newco that in the aggregate results in *** or
the Third Party having less than a controlling economic or voting interest in
Newco, (ii) control over the management of, or day-to-day responsibilities with
respect to, Newco, (iii) any right to appoint a majority (or any lesser
controlling number) of the members of the Newco board of managers, or (iv) any
right of first offer with respect to *** or the Third Party’s equity interests
in Newco, or any issuance of any warrants or options with respect to *** or the
Third Party’s equity interests in Newco, that would result in any of the
circumstances described in (i) through (iii) above, will be subject to prior
written approval of Taberna, which approval may be withheld in Taberna’s sole
discretion.  All proceeds of any such transfer or issuance shall be immediately
applied to reduce amounts due or payable or to become due or payable with
respect to the Newco Senior Notes.
 
 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***
 
5

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED BY TARRAGON CORPORATION – CONFIDENTIAL PORTIONS
OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION


 
(d) Newco may not issue any additional equity securities that would result in
*** or the Third Party holding less than 51% of the economic or voting interest
in Newco without Taberna’s prior written consent, which consent may be withheld
in Taberna’s sole discretion. Proceeds from any such issuance of equity must be
used either to reduce the obligations under the Newco Senior Notes or fund
Tarragon’s operations in accordance with Tarragon’s business plan.
 
(e) Newco and the holders of the Affiliate Debt, as applicable, may not transfer
any of their equity interest in Restructured Tarragon that would have the effect
of reducing Newco’s or such holders’ aggregate economic or voting interest in
Restructured Tarragon to less than 51%, without Taberna’s prior written consent,
which consent may be withheld in Taberna’s sole discretion. In the event that
Taberna consents to such transfer, all proceeds of any such transfer shall be
immediately applied to reduce amounts due or payable or to become due or payable
with respect to the Newco Senior Notes.
 
(f) Without Taberna’s prior written consent, which consent may be withheld in
Taberna’s sole discretion, Newco and the holders of the Affiliate Debt shall
cause Restructured Tarragon not to either (i) issue any equity securities that
would have the effect of reducing Newco’s and such holders’ aggregate economic
or voting interest in Restructured Tarragon to less than 51%, or (ii) issue
common stock or securities convertible into common stock at a price less than
the value accorded the shares of Restructured Tarragon’s common stock in the
Financial Restructuring.
 
(g) Subject to its fiduciary obligations, Newco and, if applicable, the holders
of the Affiliate Debt shall not allow Restructured Tarragon (or any wholly-owned
subsidiary) to sell certain assets that are mutually agreed upon in good faith
by Restructured Tarragon and Taberna and are identified in the Indenture at a
price less than their value in the Financial Restructuring, except with
Taberna’s prior written approval (provided that Taberna shall be deemed to have
consented to any sale that is approved by the Bankruptcy Court after notice and
a hearing).
 
(h) Other than dividends to pay interest on the Newco Senior Notes as
contemplated under Section 2(c) and the dividends described in Section 3(k), and
without Taberna’s prior written consent, which consent may be withheld in
Taberna’s sole discretion, Restructured Tarragon shall not pay any dividend or
make any distribution to Newco or the holders of the Affiliate Debt on account
of or with respect to Newco’s or such holders’ equity interest(s) in
Restructured Tarragon, except that such a dividend or distribution may be made
from GAAP net income as follows:  (i) up to $1 million during the calendar year
ending December 31, 2009, which shall be reduced by the amount of  $2,739.72 for
each day in 2009 that elapsed prior to the Plan becoming “effective”; (ii) up to
$1.5 million during the calendar year ending December 31, 2010; (iii) up to $2
million during the calendar year ending December 31, 2011; and (iv) up to $2.5
million during the calendar year ending December 31, 2012. and (v) for each year
thereafter in an amount not greater than 120% of the amount of such dividend or
distribution made during the immediately preceding calendar year; provided,
however, that any allowable distribution or dividend that could have been made
in any given calendar year as described above but that was not made in any given
calendar year may be made in, or carried over to, any subsequent calendar year
provided that there exists sufficient GAAP net income to make such additional
distribution or dividend.
 
 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***
 
6

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED BY TARRAGON CORPORATION – CONFIDENTIAL PORTIONS
OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION


 
(i) If applicable, without Taberna’s prior written consent, which consent may be
withheld in Taberna’s sole discretion, Newco shall not make any payment of
principal on account of any of the Newco Subordinated Notes.
 
(j) Without Taberna’s prior written consent, which consent may be withheld in
Taberna’s sole discretion, Newco shall not pay any dividend or make any
distribution on account of or with respect to, or otherwise redeem, any of its
equity securities, except that during the calendar year 2009 and for each
subsequent calendar year thereafter such a dividend or distribution may be made
only from GAAP net income in the following amounts:  (i) up to $1 million during
the calendar year ending December 31, 2009; (ii) up to $1.5 million during
calendar year ending  December 31, 2010; (iii) up to $2.0 million during the
calendar year ending December 31, 2011; (iv) up to $2.5 million during the
calendar year ending December 31, 2012; and (v) for each year thereafter in an
amount not greater than 120% of the amount of such dividend or distribution made
during the immediately preceding calendar year; provided, however, that any
allowable distribution or dividend that could have been made in any given
calendar year as described above but that was not made in any given calendar
year may be made in, or carried over to, any subsequent calendar year provided
that there exists sufficient GAAP net income to make such additional
distribution or dividend.
 
(k) Restructured Tarragon may make to Newco and the holders of the Affiliate
Debt, and Newco and the holders of the Affiliate Debt may receive and retain,
annual distributions in addition to the dividends to pay interest on the Newco
Senior Notes as contemplated under Section 2(c) and the dividends described in
Section 3(h) (whether or not such amounts were distributed) from Cash Available
for Distribution (as defined below) so long as the outstanding principal balance
of the Newco Senior Notes is paid down in an amount that is equal to 400% of the
incremental distribution allowed under this Section 3(k), which payment of the
Newco Senior Notes may be paid by Restructured Tarragon to Newco as a special
dividend or otherwise.  For purposes hereof, “Cash Available for Distribution”
means cash flow from Tarragon’s operating activities, as reported in accordance
with GAAP; plus the net cash proceeds from sales or refinancing of properties,
less amounts of such net proceeds distributed to minority partners; after
deducting payments of dividends on preferred investments as described herein.
 
4. Newco Subordinated Notes.   The Newco Subordinated Notes will be issued in
the principal amount of $10,000,000 and will mature in 2038.  The Newco
Subordinated Notes will be prepayable by Newco in whole or in part without
premium or penalty. The Newco Subordinated Notes will, until the 17th
anniversary of issuance, pay cumulative interest in an amount not to exceed
$760,000 per annum.  The Newco Subordinated Notes will be subordinated in all
respects to the Newco Senior Notes, which subordination shall be further
evidenced by an intercreditor agreement by and between Taberna and the holders
of the Newco Subordinated Notes. The Newco Subordinated Notes will be unsecured.
 
 
7

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED BY TARRAGON CORPORATION – CONFIDENTIAL PORTIONS
OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION


 
5. Payments on Signing of This Agreement.
 
(a) Simultaneously with the execution and delivery of this Agreement,
Tarragon  shall pay Taberna the sum of  (i) $2,462,366.67 on account of interest
payable on the Taberna Debt (the “Interest Payment”), and  (ii) $300,000 on
account of the fees and expenses incurred by Taberna in connection with its
evaluation, negotiation and/or documentation of this  Agreement and related
documents  (the “Expense Payment”). The Payment and Expense Payment shall each
be paid by wire transfer in immediately available funds to an account designated
in writing by Taberna.
 
(b) In addition to the Interest Payment and the Expense Payment, Tarragon, ***
or the Third Party shall make the following payments to Taberna by wire transfer
to the same account designated above: (i) the sum of $625,000 on or before
January 30, 2009; and (ii) the sum of $625,000 on before April 30, 2009
(collectively, the “Additional Payments”).  The Additional Payments shall be
made in satisfaction of all of the payments due on the Taberna Debt on January
30, 2009 and April 30, 2009.
 
6. Board Composition.  There shall be at least one “independent” director on the
board of restructured Tarragon.  The parties shall further take commercially
reasonable efforts to afford observation rights on Tarragon’s Board to a
representative of Taberna until all obligations under the Newco Senior Notes
have been paid in full.  Newco agrees to afford observation rights on Newco’s
board of managers to a representative of Taberna until all obligations under the
Newco Senior Notes have been paid in full.
 
7. Management Agreement.  Taberna will consent to a commercially reasonable
management agreement entered into by Tarragon and *** or any Third Party, to the
extent required and approved by holders of the Affiliate Debt.  The terms,
provisions and counter-party of and to such management agreement shall be
subject to Taberna’s reasonable approval, and such agreement shall not be
amended or modified without Taberna’s written consent (such consent not to be
unreasonably withheld).
 
8. Representations and Warranties of Taberna and Each Taberna Debt
Holder.  Taberna, for itself and on behalf of each of the Taberna Debt Holders,
represents and warrants to Tarragon and Newco that the following statements are
true, correct and complete insofar as they relate to it:
 
(a) It is a corporation, partnership, limited liability company or other legal
entity, as the case may be, duly organized, validly existing and in good
standing under the laws of its corporation or formation.
 
 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***
 
8

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED BY TARRAGON CORPORATION – CONFIDENTIAL PORTIONS
OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION


 
(b) It has all requisite corporate, partnership, limited liability company or
similar authority to enter into this Agreement and, subject to Bankruptcy Court
approval, carry out the transactions contemplated hereby and perform its
obligations contemplated hereunder, and the execution and delivery of this
Agreement and the performance of such party’s obligations hereunder have been
duly authorized by all necessary corporate, limited liability, partnership or
other similar action on its part.
 
(c) The execution, delivery, and, subject to any necessary Bankruptcy Court
approval, performance by it of this Agreement does not and shall not violate any
provision of Law applicable to it or its charter or bylaws (or other similar
governing documents) or any material agreement by which it is bound or to which
its assets are subject.
 
(d) The execution, delivery and performance by such party of this Agreement does
not and shall not require any registration or filing with, consent or approval
of, or notice to, or other action to, with or by, any federal, state or foreign
governmental authority or regulatory body.
 
(e) This Agreement is its legally valid and binding obligation, enforceable in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
limiting creditors’ rights generally or by equitable principles relating to
enforceability or a ruling of the Bankruptcy Court.
 
(f) The Taberna Debt is owned free and clear of all liens, mortgages, charges,
security interests, burdens, encumbrances or other restrictions or limitations
of any nature whatsoever (“Liens”) other than this Agreement and other than
under the Loan Documents.
 
(g) On consummation of the Exchange pursuant to the terms hereof, the Taberna
Debt shall be sold, assigned and delivered to Newco free and clear of all Liens
other than this Agreement and other than under the Loan Documents.
 
(h) There are no actions, suits, claims or legal or administrative arbitration
or other alternative dispute resolution proceedings, audits or investigations
(each a “ Legal Proceeding” and collectively “Legal Proceedings”) pending or
threatened against it that, if adversely determined, (i) could have a material
adverse effect on it or its ability to consummate the transactions provided for
herein or (ii) would reduce, limit or otherwise adversely affect the obligations
of the Tarragon Debtors under the Taberna Debt.
 
 
9

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED BY TARRAGON CORPORATION – CONFIDENTIAL PORTIONS
OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION


 
(i) It is an “accredited investor” as such term is defined under Rule 501 under
the Securities Act of 1933, as amended (the “Securities Act”), and has such
knowledge and experience in business and financial matters as to be capable of
evaluating the merits and risks of the investment in the Newco Senior Notes; is
capable of bearing the economic risks associated with the investment in the
Newco Senior Notes, and has been provided access to such information and
documents regarding  Newco and Tarragon as are necessary in order to make a
fully informed decision on whether or not to purchase the Newco Senior Notes;
has been afforded an opportunity to ask questions of, and receive answers from,
***, Newco and Tarragon concerning the Newco Senior Notes and has performed its
own due diligence in making the decision to invest in the Newco Senior Notes; is
acquiring the Newco Senior Notes for its own account, for investment and no with
a view to any “distribution” thereof within the meaning of the Securities Act,
and has no present intention of selling, transferring or otherwise distributing
such securities; has been advised that the Newco Senior Notes have not been and
are not being registered under the Securities Act, Newco is not obligated to and
does not intend to register the Newco Senior Notes under the Securities Act and
that Newco, in issuing the Newco Senior Notes, is relying upon, among other
things, the representations and warranties of such Taberna Debt  Holder in this
Agreement in concluding that the issuance of the Newco Senior Notes will be
exempt from the provisions of the Securities Act and the rules and regulations
promulgated thereunder.
 
(j) (i) the Taberna Debt Holders are the holders of 100% of the Taberna Debt,
(ii) Taberna has been authorized by the Taberna Debt Holders to execute, deliver
and perform this Agreement on behalf of the Taberna Debt Holders and (iii) by
Taberna’s and BNY’s execution hereof, this Agreement constitutes valid and
binding obligations of the Taberna Debt Holders enforceable against the Taberna
Debt Holders in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.
 
9. Representations and Warranties of Tarragon. Tarragon represents and warrants
to Taberna and each Taberna Debt Holder that the following statements are true,
correct and complete:
 
(a) It is a corporation duly organized, validly existing and in good standing
under the laws of Nevada.
 
(b) It has all requisite corporate authority to enter into this Agreement and,
subject to any necessary Bankruptcy Court approval, carry out the transactions
contemplated hereby and perform its obligations contemplated hereunder, and the
execution and delivery of this Agreement and the performance of its obligations
hereunder have been duly authorized by all necessary corporate action on its
part.
 
(c) The execution, delivery, and, subject to Bankruptcy Court approval,
performance by it of this Agreement does not and shall not violate any provision
of Law applicable to it or its charter or bylaws (or other similar governing
documents) or any material agreement by which it is bound or to which its assets
are subject.
 
(d) The execution, delivery and performance by it of this Agreement does not and
shall not require any registration or filing with, consent or approval of, or
notice to, or other action to, with or by, any federal, state or foreign
governmental authority or regulatory body.
 
 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***
 
10

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED BY TARRAGON CORPORATION – CONFIDENTIAL PORTIONS
OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION


 
(e) This Agreement is its legally valid and binding obligation, enforceable in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
limiting creditors’ rights generally or by equitable principles relating to
enforceability or a ruling of the Bankruptcy Court.
 
10. Agreement with Respect to Newco.  Tarragon will promptly create Newco in a
manner reasonably acceptable to Taberna.
 
11. Notification of Certain Matters.  Taberna shall give prompt notice to
Tarragon and Newco, and *** or Third Party and Newco shall give prompt notice to
Taberna, of (i) Taberna, Tarragon or Newco, as the case may be, becoming aware
that any representation or warranty made by any party to this Agreement is
untrue or inaccurate in any material respect, (ii) the occurrence, or
non-occurrence, of any event the occurrence, or non-occurrence, of which
reasonably could be expected to cause any representation or warranty contained
in the Disclosure Statement to be untrue or inaccurate in any material respect
and (iii) any failure of any party to this Agreement to comply with or satisfy
any covenant or agreement to be complied with or satisfied by it hereunder; and
Taberna, Tarragon and Newco  shall give prompt notice to each other of any
notice or other communication from any person alleging that the consent of such
person is required in connection with any of the Financial Restructuring or the
Exchange.
 
12. Consents and Approvals.  
 
(a) The parties hereto shall cooperate with each other and use their
commercially reasonable efforts to promptly (i) prepare and file all necessary
documentation, (ii) effect all applications, notices, petitions and filings and
(iii) obtain all permits, consents, approvals and authorizations of all third
parties and governmental authorities, which are necessary or advisable to
consummate the Financial Restructuring and the Exchange.  The parties hereto
shall consult with each other with respect to the obtaining of all such permits,
consents, approvals and authorizations, and each party will keep the other
apprised of the status of matters relating to completion of the Financial
Restructuring and the Exchange.  Each of the parties shall each use its
reasonable commercial efforts to resolve any objections that may be asserted by
any governmental authority or any other person with respect to this Exchange
Agreement or the Financial Restructuring.  The parties, with respect to any
threatened or pending preliminary or permanent injunction or other order, decree
or ruling or statute, rule, regulation or executive order that would adversely
affect the ability of the parties hereto to consummate the transactions
contemplated hereby, shall use reasonable commercial efforts to prevent the
entry, enactment or promulgation thereof, as the case may be.
 
(b) The parties shall promptly advise each other upon receiving any
communication from any governmental authority whose consent or approval is
required for consummation of any of the transactions contemplated hereby which
causes such party to believe that there is a reasonable likelihood that any such
consent or approval will not be obtained or that the receipt of any such
approval will be materially delayed.
 
 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***
 
11

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED BY TARRAGON CORPORATION – CONFIDENTIAL PORTIONS
OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION


 
13. Conditions to Closing of the Exchange.
 
13.1 Conditions to Each Party’s Obligation to Close.  The obligation of each
party to effect the Exchange shall be subject to the satisfaction at or prior to
the Effective Date, of the following conditions:
 
(a) The Financial Restructuring shall have been concluded and, to the extent
applicable, the Bankruptcy Court shall have entered a Final Order approving the
Confirmed Plan, and such Confirmed Plan shall be effective;
 
(b) The Trustees and Newco shall have executed all necessary documents,
including any Indentures required by the Trustees;
 
(c) All material filings, notifications, consents or approvals required by Law
with respect to the Exchange shall have been made and, to the extent required,
obtained, and any waiting period (and any extension thereof) applicable by Law
to the Exchange shall have expired or terminated; and
 
(d) No action shall be pending which seeks to challenge or enjoin the Exchange
under any Law, and no temporary restraining order, preliminary or permanent
injunction or other order issued by any court of competent jurisdiction or other
legal or regulatory restraint or prohibition preventing the consummation of the
Exchange shall be in effect; nor shall there be any statute, rule, regulation or
order enacted, entered, enforced by any governmental authority which prevents or
prohibits the consummation of the Exchange.  In the event an injunction or other
order shall have been issued, each party agrees to use its commercially
reasonable efforts to have such injunction or other order lifted.
 
13.2 Newco’s Conditions.  In addition to the conditions set forth in Section
13.1, all obligations of Newco to effect the Exchange under this Agreement are
subject to the fulfillment, as determined by Newco in its reasonable discretion,
prior to or at the Effective Date, of each of the following conditions:
 
(a) The representations and warranties of Taberna contained in this Agreement
shall be true and correct when made as of the date of this Agreement and as of
the Closing as though made as of the Closing.
 
(b) Each of Taberna and the Taberna Debt Holders shall have performed and
complied with all covenants, undertakings, agreements and conditions required by
this  Agreement to be performed or complied with by it prior to or at the
Effective Date.
 
(c) Taberna shall have delivered to Newco a certificate of an executive officer
of  Taberna to the effect that each of the conditions specified above in
Sections 13.2(a) and 13.2(b), as applicable, are satisfied in all respects and
certifying as to the due authority and incumbency of each Person executing this
Agreement and any other document or instrument executed in connection with the
Closing.
 
 
12

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED BY TARRAGON CORPORATION – CONFIDENTIAL PORTIONS
OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION


 
(d) Taberna  shall have delivered or shall have caused to be delivered to Newco
(i) the originals of the Taberna Promissory Notes to be exchanged by it for
Newco Senior Notes, together with any necessary allonge or assignment, duly
executed by such Taberna Debt Holder, or (ii) a certification that the original
Taberna Promissory Note(s) cannot be located.
 
13.3 Taberna’s Conditions.  In addition to the conditions set forth in Section
13.1, all obligations of Taberna and the Taberna Debt Holders to effect the
Exchange under this Agreement are subject to the fulfillment, as determined by
Taberna in its reasonable discretion, prior to or at the Effective Date, of each
of the following conditions:
 
(a) The representations and warranties of Tarragon and Newco contained in this
Agreement shall be true and correct when made as of the date of this Agreement
and as of the Closing as though made as of the Closing.
 
(b) Each of Tarragon and Newco shall have performed and complied with all
covenants, undertakings, agreements and conditions required by this Agreement to
be performed or complied with by it prior to or at the Effective Date.
 
(c) Each of Tarragon and Newco shall have delivered to Taberna a certificate of
one of its executive officers to the effect that each of the conditions
specified above in Sections 13.3(a) and 13.3(b), as applicable, are satisfied as
to it in all respects and certifying as to the due authority and incumbency of
each Person executing this Agreement and any other document or instrument
executed in connection with the Closing.
 
(d) Newco shall have delivered to each Taberna Debt Owner the originals of the
Newco Senior Notes to be exchanged by it for Taberna Debt.
 
(e) Tarragon and Newco shall have delivered to Taberna a certificate of the
Secretary of State of the state of organization of *** and Newco as to the good
standing of each such entity in such jurisdiction as of the most recent
practicable date.
 
14. Closing of the Exchange.
 
(a) The closing of the Exchange (the “Closing”) shall take place on the
Effective Date.
 
(b) At the Closing, (i) Taberna shall deliver or shall cause to be delivered to
Newco the various certificates, instruments, and documents referred to in
Section 13.2. above, and (ii) Newco will deliver to the Taberna Debt Holders the
various certificates, instruments and documents referred to in Section 13.3
above.
 
15. Termination of the Agreement.  
 
 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***
 
13

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED BY TARRAGON CORPORATION – CONFIDENTIAL PORTIONS
OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION


 
15.1 Taberna may elect (in its sole and absolute discretion) to terminate this
Agreement in the event that the Interest Payment and Expense Payment are not
made to Taberna on or before October 30, 2008.
 
15.2 Taberna may elect (in its sole and absolute discretion) to terminate this
Agreement in the event that the Additional Payments are not made as an when due
under Section 5(b) hereof.
 
15.3 Taberna may elect (in its sole and absolute discretion) to terminate this
Agreement in the event that, by January 31, 2009, Tarragon has not either (i)
made a Filing, or (ii) presented Taberna with an acceptable Financial
Restructuring that does not contemplate a Filing.  In the event Taberna elects
to terminate under this Section 15.3, such termination shall be effective
unless, on or before February 28, 2009, Tarragon shall have made a Filing or
presented an acceptable Financial Restructuring to Taberna that does not
contemplate a Filing.
 
15.4 Any of the parties may terminate this Agreement as provided below:
 
(a) Taberna, Tarragon and Newco may terminate this Agreement by mutual written
consent at any time.
 
(b) Tarragon or Newco may terminate this Agreement by giving written notice to
Taberna at any time prior to the Closing (i) in the event any of Taberna or any
Taberna Debt Owner has breached any representation, warranty, or covenant
contained in this Agreement in any material respect, Tarragon and/or Newco has
notified Taberna and Newco of the breach, and the breach has continued without
cure for a period of thirty (30) days after the notice of breach, or (ii) if the
Closing shall not have occurred on or before sixty (60) days following the
Effective Date by reason of the failure of any condition precedent under
Sections 13.1 or 13.3 hereof, or upon the satisfaction of any such condition
precedent hereof becoming impossible or impracticable with the use of
commercially reasonable efforts (unless the failure results primarily from
Tarragon or Newco breaching any representation, warranty, or covenant contained
in this Agreement).
 
(c) Taberna may terminate this Agreement by giving written notice to Tarragon
and Newco at any time prior to the Closing (i) in the event Tarragon or Newco
has breached any representation, warranty, or covenant contained in this
Agreement in any material respect, Taberna has notified Tarragon and Newco of
the breach, and the breach has continued without cure for a period of thirty
(30) days after the notice of breach, or (ii) if the Closing shall not have
occurred on or before sixty (60) days following the Effective Date by reason of
the failure of any condition precedent under Sections 13.1 or 13.3 hereof, or
upon the satisfaction of any such condition becoming impossible or impracticable
with the use of commercially reasonable efforts (unless the failure results
primarily from any of Taberna or a Taberna Debt Owner itself breaching any
representation, warranty, or covenant contained in this Agreement).
 
 
14

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED BY TARRAGON CORPORATION – CONFIDENTIAL PORTIONS
OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION


 
(d) Taberna may terminate this Agreement by giving written notice to Tarragon
and Newco in the event that the Closing does not occur for any reason on or
before June 30, 2009.
 
(e) Taberna may terminate this Agreement by written notice to Tarragon and Newco
in the event that the Bankruptcy Court shall have entered any order dismissing
the Chapter 11 Case or an order pursuant to Section 1112 of the Bankruptcy Code
converting the Chapter 11 Case with respect to Tarragon (but not any Tarragon
Subsidiary) to a case under chapter 7 of the Bankruptcy Code. For clarification,
if the Bankruptcy Court issues such an order converting the Chapter 11 Case with
respect to a Tarragon Subsidiary to a case under chapter 7 of the Bankruptcy
Code but such order does not convert the Chapter 11 Case with respect to
Tarragon to a case under said chapter 7, Taberna will not have a right to
terminate this  Agreement under this Section 15.3(e).
 
15.5 Effect of Termination.  If any party terminates this Agreement pursuant to
this Section 15, all rights and obligations of the parties hereunder shall
terminate without any liability of any party to any other parties (except for
any liability of any party then in breach), and all of the parties hereto shall
have all rights, claims and defenses against one another.
 
16. Additional Claims or Equity Interests.  Notwithstanding anything in this
Agreement, no party to this agreement (or any party under their control) will
acquire additional debt or claims against the Tarragon Debtors to the extent
that such acquisition, when considered in the context of other acquisitions or
restructuring terms, would be reasonably likely to prejudice Tarragon’s ability
to preserve its net operating losses for income tax purposes.
 
17. Definitions.
 
17.1 Certain Definitions
 
“Affiliate Debt” means $38 million principal amount of subordinated promissory
notes of Tarragon issued pursuant to the related loan documents and all Claims
associated therewith.
 
“Affiliate Debt Agreement” means, if applicable, an agreement by and among the
holders of the Affiliate Debt, Tarragon and Newco pursuant to which Newco will
acquire, own and exchange the Affiliate Debt for the Newco Subordinated Notes as
described herein, which agreement shall be consistent with the terms of this
Agreement and the Financial Restructuring.
 
“Approved Plan” means a plan of reorganization of Tarragon that results in
Replacement Securities being issued to Newco with respect to and/or in exchange
for the Taberna Debt and Affiliate Debt, which Replacement Securities will
represent a supermajority of Tarragon’s issued and outstanding shares of common
and preferred stock upon their issuance.
 
“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. § 101, et.
Seq.
 
 
15

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED BY TARRAGON CORPORATION – CONFIDENTIAL PORTIONS
OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION


 
 
“Bankruptcy Court” means the United States Bankruptcy Court for the district in
which the Filing is made.
 
“Board of Directors” means the Board of Directors of any Tarragon Debtor and
“Boards of Directors” means the Board of Directors of two or more Tarragon
Debtors.
 
“Chapter 11 Case” means the Chapter 11 bankruptcy proceeding of Tarragon
initiated by the Filing.
 
“Claims” means claims, rights, causes of action arising out of or otherwise
relating to the Taberna Debt.
 
“Confirmed Plan” means an Approved Plan that has been confirmed by the
Bankruptcy Court in the Chapter 11 Case.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
 
“Effective Date” means the date the transactions contemplated by the Financial
Restructuring close, which may, as applicable, be the effective date of a
Confirmed Plan, or at such other date, time or place as the parties may agree.
 
 
“Final Order” means an order entered by a court exercising jurisdiction over the
subject matter as to which (i) no appeal, certiorari proceeding or other review
or rehearing has been requested or is still pending, and (ii) the time for
filing a notice of appeal or petition for certiorari or further review or
rehearing has expired.
 
“Law” means any United States or non-United States law (statutory, common or
otherwise), including any statute, ordinance, regulation, rule, code, executive
order, injunction, judgment, degree or other order of a governmental authority.


“Loan Documents” means the indentures, loan agreements, the Taberna Promissory
Notes and other documents that evidence the Taberna Debt.
 
“Newco” means a Delaware limited liability company, or any other entity
acceptable to Taberna, that is initially a direct, wholly-owned subsidiary of
Tarragon, and that is formed promptly after the date hereof.
 
“Person” means an individual, corporation, partnership, limited partnership,
limited liability company, joint venture, syndicate, trust or association.
 
“Plan Filing Date” means the date on which the Tarragon Debtors first file a
plan of reorganization in the Chapter 11 Case.
 
 
16

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED BY TARRAGON CORPORATION – CONFIDENTIAL PORTIONS
OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION


 
“Restructured Tarragon” means Tarragon as it is constituted after the Effective
Date.
 
“Replacement Securities” means any debt, equity or other securities of any
nature distributable with respect to and/or in exchange for the Taberna Debt and
Affiliate Debt under a Confirmed Plan or Financial Restructuring.
 
“Tarragon Subsidiary” or “Tarragon Subsidiaries” means any Person which is
directly or indirectly controlled by Tarragon.
 
“Tarragon Debtors” means Tarragon and those Tarragon Subsidiaries that join as
petitioners in the Filing.
 
“Taberna Promissory Notes” means the promissory notes issued under the Loan
Documents that evidence the Taberna Debt.
 
17.2 Additional Definitions.  The following terms have the meanings set forth in
the Section set forth below:
 
Defined Term
Location of Definition
***
Preamble
Affiliate Pledge and Security Agreement
Section 2(b)
Chapter 11
Recitals
Closing
Section 14(a)
Disclosure Statement
Recitals
Exchange
Section 3(a)
Filing
Recitals
Filing Date
Section 1
Financial Restructuring
Recitals
Legal Proceedings
Section 7(h)
Letter of Credit
Section 3(d)
Liens
Section 7(f)
Plan
Section 1
Plan Filing Date
Section 1(f)
Pledge and Security Agreement
Section 3(c)
Securities Act
Section 7(h)
Taberna
Preamble
Taberna Debt
Recitals
Taberna Debt Holders
Preamble
Tarragon
Recitals



 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***
 
17

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED BY TARRAGON CORPORATION – CONFIDENTIAL PORTIONS
OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION


 
18. Amendments and Waivers.  This Agreement may not be modified, amended or
supplemented except by a written agreement signed by Taberna, Tarragon and
Newco.
 
19. GOVERNING LAW; JURISDICTION.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO ANY CONFLICTS OF LAW PROVISIONS THAT WOULD REQUIRE THE APPLICATION OF THE LAW
OF ANY OTHER JURISDICTION.  BY ITS EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH OF THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ANY LEGAL
ACTION, SUIT OR PROCEEDING AGAINST IT WITH RESPECT TO ANY MATTER UNDER, OR
ARISING OUT OF OR IN CONNECTION WITH, THIS  AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT RENDERED IN ANY SUCH ACTION, SUIT OR PROCEEDING,
SHALL BE BROUGHT IN ANY FEDERAL OR STATE COURT IN THE BOROUGH OF MANHATTAN, THE
CITY OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE
PARTIES HEREBY IRREVOCABLY ACCEPTS AND SUBMITS ITSELF TO THE EXCLUSIVE
JURISDICTION OF EACH SUCH COURT, GENERALLY AND UNCONDITIONALLY, WITH RESPECT TO
ANY SUCH ACTION, SUIT OR PROCEEDING; PROVIDED, THAT IN THE EVENT OF A CHAPTER 11
FILING BY THE TARRAGON DEBTORS, THE BANKRUPTCY COURT SHALL HAVE EXCLUSIVE
JURISDICTION OVER ANY ISSUES RELATING TO THIS AGREEMENT.
 
20. Specific Performance.  It is understood and agreed by the parties that money
damages would not be a sufficient remedy for any breach of this Agreement by any
party, and each non-breaching party shall be entitled to specific performance
and injunctive or other equitable relief as a remedy of any such breach.
 
21. Headings.  The headings of the Sections, paragraphs and subsections of
this  Agreement are inserted for convenience only, and shall not affect the
interpretation hereof.
 
22. Successors and Assigns; Severability; Several Obligations.  This Agreement
is intended to bind and inure to the benefit of the parties and their respective
successors, assigns, heirs, executors, administrators and representatives.  The
invalidity or unenforceability at any time of any provision hereof shall not
affect or diminish in any way the continuing validity and enforceability of the
remaining provisions hereof.  The agreements, representations and obligations of
each of the parties under this Agreement are, in all respects, several and not
joint.
 
23. Prior Negotiations; Entire Agreement.  This Agreement constitutes the entire
agreement of the parties related to the Exchange and the Financial Restructuring
and supersedes all other prior negotiations with respect to the subject matter
hereof.
 
24. Counterparts.  This Agreement may be executed and delivered (including by
facsimile or other form of electronic transmission) in one or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same agreement.
 
 
18

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED BY TARRAGON CORPORATION – CONFIDENTIAL PORTIONS
OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION


 
25. Notices. All notices and other communications under this Agreement shall be
in writing and shall be given in the manner set forth in the Taberna Promissory
Note or the other Loan Documents.
 
26. Reservation of Rights.  Except as expressly provided in this Agreement,
nothing herein is intended to, or does, in any manner waive, limit, impair or
restrict the ability of any of the parties hereto to protect and preserve its
rights, remedies and interests, including its claims against the Tarragon
Debtors with respect to the Taberna Debt.  Nothing herein shall be deemed an
admission of any kind.  If the transactions contemplated herein are not
consummated, or this Agreement is terminated for any reason, the parties hereto
fully reserve any and all of their rights.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 


 

 
 
 
19

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED BY TARRAGON CORPORATION – CONFIDENTIAL PORTIONS
OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.
 

 
TABERNA CAPITAL MANAGEMENT LLC, as Collateral Manager for the benefit of the
Taberna Debt Holders
 
   
By:
/s/ Howard Altschul
 
Name:
Howard Altschul
 
Title:
Managing Director

 

 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., As Successor To JP Morgan Chase
Bank, National Association (as to Section 1 hereof only)
 
   
By:
/s/ Maria D. Calzado
 
Name:
Maria D. Calzado
 
Title:
Vice President




 
ROBERT ROTHENBERG, as holder of Affiliate Debt
 
/s/ Robert Rothenberg




 
BEACHWOLD PARTNERS, L.P., as holder of Affiliate Debt
 
   
By:
/s/ William S. Friedman
 
Name:
William S. Friedman
 
Title:
General Partner




 
TARRAGON CORPORATION
 
   
By:
/s/ William S. Friedman
 
Name:
William S. Friedman
 
Title:
Chief Executive Officer




 
20

--------------------------------------------------------------------------------

 
